106 F.3d 409
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Benjamin Wai SILVA, Plaintiff-Respondent,v.Arthur CALDERON, Warden, Defendant-Petitioner.
No. 96-80269.
United States Court of Appeals, Ninth Circuit.
Jan. 16, 1997.

PETITION DISMISSED.
Before:  REINHARDT, LEAVY and TASHIMA, Circuit Judges.

ORDER

1
Because this court has held that the amendments to Chapter 153 of Title 28 of the United States Code contained in the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, do not apply to cases filed in the federal courts prior to the Act's effective date of April 24, 1996, see Jeffries v. Wood, 1996 WL 730493 (9th Cir.  Nov. 20, 1996), the Petition for Permission to Appeal is dismissed as moot.


2
PETITION FOR PERMISSION TO APPEAL DISMISSED.